STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     March 17, 2016
               Plaintiff-Appellee,

v                                                                    No. 325266
                                                                     Van Buren Circuit Court
EDWARD C. HINGA III,                                                 LC No. 14-019477-FC

               Defendant-Appellant.


Before: O’CONNELL, P.J., and MARKEY and MURRAY, JJ.

PER CURIAM.

        Defendant, Edward C. Hinga III, appeals as of right his conviction, following a jury trial,
of domestic assault, third offense. MCL 750.81(4). The trial court sentenced Hinga as a fourth-
offense habitual offender, MCL 769.12, to serve 76 months to 30 years’ imprisonment. We
affirm.

                                 I. FACTUAL BACKGROUND

        The victim testified that she dated Hinga for approximately nine months before they had
an argument that ended with Hinga dragging her into a bedroom, holding her down, and covering
her mouth and nose while the victim attempted to fight him off. When the victim went to work
the next day, she “started breaking down” and disclosed Hinga’s conduct to coworkers, who told
her to call the police. At trial, two other witnesses testified about prior instances in which Hinga
had beaten and choked them.

         After the jury found Hinga guilty of domestic assault, an investigating agent prepared a
presentence investigation report (PSIR). The agent contacted the victim, who “stated she
obtained counseling at church and had difficulty sleeping for three weeks after [Hinga] assaulted
her.” The victim was also sad and confused; the assault affected her life because she would now
“tak[e] precaution from all men convicted or not,” and she wanted no contact with Hinga. She
favored a treatment program over incarceration because she believed Hinga’s violence was
related to his abuse of alcohol. In a later statement, the victim wrote that the assault affected her
lifestyle “emotionally.”

       At sentencing, the trial court assessed Hinga 10 points under offense variable (OV) 4 on
the basis that the assault caused the victim to suffer a serious psychological injury requiring
professional treatment. Hinga now appeals.

                                                -1-
                                         II. ANALYSIS

       Hinga contends that the trial court improperly assessed 10 points under OV 4 because the
victim’s psychological injury was not sufficiently serious. We disagree.

        When sentencing, the trial court must consult the sentencing guidelines and assess the
highest amount of possible points for all offense variables. People v Lockridge, 498 Mich. 358,
392 n 28; 870 NW2d 502 (2015). A preponderance of the evidence must support the trial court’s
determinations. People v Osantowski, 481 Mich. 103, 111; 748 NW2d 799 (2008). This Court
reviews the sentencing court’s scoring of a sentencing guidelines variable for clear error. Id. A
finding is clearly erroneous if, after reviewing the entire record, we are definitely and firmly
convinced that the trial court made a mistake. People v Reese, 491 Mich. 127, 139; 815 NW2d
85 (2012). The proper interpretation and application of the sentencing guidelines is a question of
law that this Court reviews de novo. People v Morson, 471 Mich. 248, 255; 685 NW2d 203
(2004).

        The trial court must score 10 points for OV 4 if a “[s]erious psychological injury
requiring professional treatment occurred to a victim.” MCL 777.34(1)(a). Whether the victim
has sought treatment does not determine whether the injury may require professional treatment.
MCL 777.34(2). “[T]he victim’s expression of fearfulness is enough to satisfy the statute[.]”
People v Davenport (After Remand), 286 Mich. App. 191, 200; 779 NW2d 257 (2009). “The trial
court may assess 10 points for OV 4 if the victim suffers, among other possible psychological
effects, personality changes, anger, fright, or feelings of being hurt, unsafe, or violated.” People
v Armstrong, 305 Mich. App. 230, 247; 851 NW2d 856 (2014).

        We conclude that there was sufficient evidence that the victim felt unsafe and violated to
support the trial court’s assessment under OV 4. In this case, the victim stated that she had
difficulty sleeping for three weeks after the offense and that the offense had an emotional impact
on her life. She was sad and confused and actually sought treatment. The victim also stated that
she would take precaution from all men in the future. While Hinga argues that the victim’s
injures were not serious enough in this instance, the seriousness of the victim’s injury is not a
determination that this Court makes de novo. The standard is clear error, and we are not
definitely and firmly convinced that the trial court made a mistake.

       We affirm.

                                                             /s/ Peter D. O’Connell
                                                             /s/ Jane E. Markey
                                                             /s/ Christopher M. Murray




                                                -2-